DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement filed 4/9/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al (2002/0071109).
With respect to claim 1, Allen et al disclose: A frequency-modulated continuous wave (FMCW) LIDAR system [ taught by figure 4 ], comprising: a first laser configured to generate a ranging signal [ taught by Laser 1 (202) ]; a second laser configured to generate a local oscillator signal [ taught by Laser 2 (402) ]; a feedback control configured to maintain an offset between the ranging signal and the local oscillator signal, wherein the offset is a non-zero value [ taught by the frequency locking system (404); paragraph [0106] ]; a transmit portion configured to emit a reference laser signal based on the ranging signal into an environment [ taught by optics (110) ]; a receiver portion configured to receive a return laser signal from the environment, the return laser signal being a reflected version of the reference laser signal [ the optics (110) is shown delivering the reflected signal to reception optics ]; and a receiver photodetector configured to combine the return laser signal and the local oscillator signal [ taught by the coherent detector (210) ].
Claim 3 is taught by paragraph [0106].
Claim 8 is taught by the waveform generator (214) and intensity modulator (204); paragraph [0063].
Claim 9 is taught by processor (222).
Claim 10 is taught by paragraph [0070].
Claim 11 is taught by figure 4 in that the reference wavelength from Laser 2 must be generated simultaneous with the signal transmitted from Laser to enable coherent detection.
With respect to claim 12, Allen et al disclose: A frequency-modulated continuous wave (FMCW) LIDAR method [ taught by the method of operation of the device in figure 4 ], the method comprising: generating, using a first laser, a ranging signal [ taught by operation of Laser 1 ]; generating, using a second laser, a local oscillator signal [ taught by the function of Laser 2 ]; maintaining an offset between the ranging signal and the local oscillator signal, the offset being a non-zero value [ met by the operation of the frequency locking system (404) ]; emitting a reference laser signal into an environment, the reference laser signal being based on the ranging signal [ met by the function of optics (110) ]; receiving a return laser signal from the environment, the return laser signal being a reflected version of the reference laser signal after being reflected off of an object in the environment [ figure 4 shows the signal received by optics (110) being sent to reception elements ]; and combining the return laser signal and the local oscillator signal [ taught by the operation of coherent detector (210) ].
Claim 20 is anticipated by the teachings of Allen et al applied to claim 11.
Claim 14 is taught by the operation of processor (222).
Claim 15 is taught by paragraph [0070].
Claim 16 is taught by figure 4 in that the reference wavelength from Laser 2 must be generated simultaneous with the signal transmitted from Laser to enable coherent detection.
Claim 17 is taught by paragraph [0106].
Claim 18 is taught by the operation of the coherent detector (210).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (2002/0071109) in view of Asghari et al (11,360,213).
Allen et al does not explicitly teach that their light sources be located on the same chip.
However, Asghari et al establishes that it was a conventional manufacturing process to fabricate LIDAR elements on a common chip.
Claims 2 and 13 would have been obvious in view of Asghari et al because a common chip creates a compact device.
Allowable Subject Matter
Claims 4-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645